DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 15, 2020.  Claims 1- 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 1 is directed to a method claim. Claims 9 and 15 are directed towards system claims.  Therefore, claims 1, 9 and 15 are within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claims 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:

A computer-implemented method for optimizing a controller of an autonomous driving vehicle (ADV), comprising: 
obtaining a plurality of samples, each sample having a set of parameters; iteratively performing, until a predetermined condition is satisfied: 
determining, for each sample, a score according to a configuration of the controller based on the set of parameters of the sample, 
applying a machine learning model to the plurality of samples and corresponding scores to determine a mean function and a variance function, 
producing a new sample as a minimum of a function of the mean function and 
the variance function with respect to an input space of the set of parameters, and adding the new sample to the plurality of samples; and 
outputting the new sample as an optimal sample, wherein parameters of the optimal sample are utilized to configure the controller to autonomously drive the ADV.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “obtaining… samples… determining… a score…” in the context of this claim encompasses a person (driver or passenger) observing and acquiring data and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.

35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A computer-implemented method for optimizing a controller of an autonomous driving vehicle (ADV), comprising: 
obtaining a plurality of samples, each sample having a set of parameters; iteratively performing, until a predetermined condition is satisfied: 
determining, for each sample, a score according to a configuration of the controller based on the set of parameters of the sample, 
applying a machine learning model to the plurality of samples and corresponding scores to determine a mean function and a variance function, 
producing a new sample as a minimum of a function of the mean function and 
the variance function with respect to an input space of the set of parameters, and adding the new sample to the plurality of samples; and 
outputting the new sample as an optimal sample, wherein parameters of the optimal sample are utilized to configure the controller to autonomously drive the ADV.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “applying a machine learning model to the plurality of samples and corresponding scores… producing a new sample…; and outputting the new sample as an optimal sample,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process.  In particular, the obtaining steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The displaying results step on the driver display console is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “vehicle
controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the evaluating step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle controller to perform the evaluating… amounts to nothing more than applying the exception using a generic
computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “obtaining a plurality of samples…; determining, for each sample, a score…; applying a machine learning model to the plurality of samples and corresponding scores… producing a new sample; and outputting the new sample as an optimal sample,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “obtaining a plurality of samples…; determining, for each sample, a score…; applying a machine learning model to the plurality of samples and corresponding scores to determine a mean function and a variance function producing a new sample as a minimum of a function of the mean function and the variance function with respect to an input space of the set of parameters, and adding the new sample to the plurality of samples; and outputting the new sample as an optimal sample, wherein parameters of the optimal sample are utilized to configure the controller to autonomously drive the ADV“. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “displaying…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claims 2 – 8, 10 – 14, and 16 - 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2 – 8, 10 – 14, and 16 - 20  are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 9 and 15.
Therefore, claims 1 – 20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 7 - 9, 13 – 15, and 19 – 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0332110 A1 to ISELE et al. (herein after "Isele")
As to Claim 1,
Isele’s reinforcement learning calibrated ADV driving behavior system discloses a computer-implemented method for optimizing a controller of an autonomous driving vehicle (ADV) (see at least Figs. 1, 8, and ¶0044, Isele teaches a driving optimization system for an autonomous vehicle driving system disclosing where the motion plan of an autonomous vehicle is refined and by machine learning), comprising: 
obtaining a plurality of samples, each sample having a set of parameters (see at least Figs. 1, 8, and ¶0044, Isele teaches a driving optimization system for an autonomous vehicle driving system disclosing where the vehicle 102’s motion plan, comprising characteristics such as trajectory and velocity, are iteratively acquired as samples along the vehicle 102’s expected trajectory and then inputted into prediction algorithm 152); 
iteratively performing, until a predetermined condition is satisfied (see at least ¶0044, "In a model used by the prediction algorithm 152... for an agent's expected trajectory. Based on sufficient samples of independent trials and selecting appropriate margins, the prediction algorithm 152 may assume the predicted trajectory roughly models the reachable space of the agent”): 
determining, for each sample, a score according to a configuration of the controller based on the set of parameters of the sample (see at least Figs. 1, 8, and ¶0050, Isele teaches a score (weighting factor) is applied to training… a configuration of the vehicle braking as it learns to traverse intersections with the objective of minimizing / mitigating stutter braking), 
applying a machine learning model to the plurality of samples and corresponding scores to determine a mean function and a variance function (see at least Figs. 1, 8, ¶0039, ¶0044, and ¶0048, Isele teaches a deep Q-learning network (machine learning) that refines the optimization model to the plurality of samples and corresponding scores (weighting factors) for learning how to best traverse intersections.  The optimization model comprises a mean function and considers variances (deviations) in the calculation / analysis), 
producing a new sample as a minimum of a function of the mean function (see at least ¶0044) and 
the variance function with respect to an input space of the set of parameters, and adding the new sample to the plurality of samples (see at least Figs. 1, 8, and ¶0044, Isele teaches prediction algorithm 152 wherein through the course of the algorithm applying normal random distribution discloses adding the new sample to the plurality of samples); and 
outputting the new sample as an optimal sample, wherein parameters of the optimal sample are utilized to configure the controller to autonomously drive the ADV  (See at least Figs. 1, 8 ~ process method step 850, and ¶0040 - ¶0044, and ¶0064, Isele teaches predication algorithm 152 that further discloses wherein the yield of the optimization model is a new sample ("union bound") that is applied to autonomously drive the ADV).
As to Claim 2,
Isele discloses the method of claim 1, wherein obtaining the plurality of samples comprises 
randomly generating at least some of the plurality of samples  (See at least ¶0044, Isele teaches a prediction algorithm 152 that discloses independent trials comprising samples that are randomly generated).
As to Claim 7,
Isele discloses the method of claim 1, 
wherein each new sample is produced based on previously produced new samples being added to the plurality of samples (See at least Figs. 1, 8, and ¶0044, Isele teaches a deep Q-learning network (machine learning) wherein the optimization model comprises a predetermined number (sufficient number) of new samples that are to be produced).
As to Claim 8,
Isele discloses the method of claim 1, 
wherein the predetermined condition comprises a predetermined number of new samples that are to be produced (See at least Figs. 1, 8, and ¶0044, Isele teaches a deep Q-learning network (machine learning) wherein the optimization model comprises a predetermined number (sufficient number) of new samples that are to be produced).  
As to Claim 9,
Isele’s reinforcement learning calibrated ADV driving behavior system discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor (see at least Figs. 1 and 9 ~ 114 / 904 processor and memory 116 / 908 / 910,  and ¶0006-¶0007, Isele teaches a non-transitory machine-readable medium and a processor), cause the processor to perform operations of optimizing a controller of an autonomous driving vehicle (ADV) (see at least ¶0031, ECU 113 comprises a processor to facilitate autonomous driving  vehicle (self-driving vehicle ~ autonomous driving system 110)), the operations comprising: 
obtaining a plurality of samples, each sample having a set of parameters (see at least Figs. 1, 8, and ¶0044); 
iteratively performing, until a predetermined condition is satisfied (see at least Figs. 1, 8 and ¶0044): 
determining, for each sample, a score according to a configuration of the controller based on the set of parameters of the sample (see at least Figs. 1, 8, and ¶0050, Isele teaches a score (weighting factor) is applied to training… a configuration of the vehicle braking as it learns to traverse intersections with the objective of minimizing / mitigating stutter braking), 
applying a machine learning model to the plurality of samples and corresponding scores to determine a mean function and a variance function (see at least Figs. 1, 8, ¶0039, ¶0044, and ¶0048, Isele teaches a deep Q-learning network (machine learning) that refines the optimization model to the plurality of samples and corresponding scores (weighting factors) for learning how to best traverse intersections.  The optimization model comprises a mean function and considers variances (deviations) in the calculation / analysis), 
producing a new sample as a minimum of a function of the mean function (see at least Figs. 1, 8, and ¶0044) and the variance function with respect to an input space of the set of parameters (see at least Figs. 1, 8, and ¶0044), and 
adding the new sample to the plurality of samples (see at least Figs. 1, 8, and ¶0044, Isele teaches prediction algorithm 152 wherein through the course of the algorithm applying normal random distribution discloses adding the new sample to the plurality of samples); and 
outputting the new sample as an optimal sample, wherein parameters of the optimal sample are utilized to configure the controller to autonomously drive the ADV (See at least Figs. 1, 8 ~ process method step 850, and ¶0040 - ¶0044, and ¶0064, Isele teaches predication algorithm 152 that further discloses wherein the yield of the optimization model is a new sample ("union bound") that is applied to autonomously drive the ADV).
As to Claim 13,
Isele discloses the non-transitory machine-readable medium of claim 9, 
wherein each new sample is produced based on previously produced new samples being added to the plurality of samples (See at least Figs. 1, 8, and ¶0044).
As to Claim 14,
Isele discloses the non-transitory machine-readable medium of claim 9, 
wherein the predetermined condition comprises a predetermined number of new samples that are to be produced (See at least Figs. 1, 8, and ¶0044, Isele teaches a deep Q-learning network (machine learning) wherein the optimization model comprises a predetermined number (sufficient number) of new samples that are to be produced).
As to Claim 15,
Isele’s reinforcement learning calibrated ADV driving behavior system discloses a data processing system (see at least Figs. 1 and 9 ~ 114 / 904 processor and memory 116 / 908 / 910,  and ¶0031-¶0032, Isele  teaches a driving optimization system for an autonomous vehicle driving system comprising a data processing system), comprising: 
a processor (see at least Figs. 1 and 9 ~ 114 / 904 processor,  and ¶0006-¶0007, Isele teaches a processor); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of optimizing a controller of an autonomous driving vehicle (ADV) (see at least Figs. 1 and 9 ~ 114 / 904 processor and memory 116 / 908 / 910,  and ¶0006-¶0007, Isele teaches a non-transitory machine-readable medium and a processor), the operations including 
obtaining a plurality of samples, each sample having a set of parameters, iteratively performing (see at least Figs. 1, 8, and ¶0044) until a predetermined condition is satisfied (see at least Figs. 1, 8, and ¶0044): 
determining, for each sample, a score according to a configuration of the controller based on the set of parameters of the sample (see at least Figs. 1, 8, and ¶0050, Isele teaches a score (weighting factor) is applied to training… a configuration of the vehicle braking as it learns to traverse intersections with the objective of minimizing / mitigating stutter braking),
applying a machine learning model to the plurality of samples and corresponding scores to determine a mean function and a variance function (see at least Figs. 1, 8, ¶0039, ¶0044, and ¶0048, Isele teaches a deep Q-learning network (machine learning) that refines the optimization model to the plurality of samples and corresponding scores (weighting factors) for learning how to best traverse intersections.  The optimization model comprises a mean function and considers variances (deviations) in the calculation / analysis),
producing a new sample as a minimum of a function of the mean function (see at least Figs. 1, 8, and ¶0044) and the variance function with respect to an input space of the set of parameters (see at least Figs. 1, 8, and ¶0044), and 
adding the new sample to the plurality of samples (see at least Figs. 1, 8, and ¶0044, Isele teaches prediction algorithm 152 wherein through the course of the algorithm applying normal random distribution discloses adding the new sample to the plurality of samples); and 
outputting the new sample as an optimal sample, wherein parameters of the optimal sample are utilized to configure the controller to autonomously drive the ADV (See at least Figs. 1, 8 ~ process method step 850, and ¶0040 - ¶0044, and ¶0064, Isele teaches predication algorithm 152 that further discloses wherein the yield of the optimization model is a new sample ("union bound") that is applied to autonomously drive the ADV).
As to Claim 19,
Isele discloses the data processing system of claim 15, 
wherein each new sample is produced based on previously produced new samples being added to the plurality of samples (See at least Figs. 1, 8, and ¶0044, Isele teaches a deep Q-learning network (machine learning) wherein the optimization model comprises a predetermined number (sufficient number) of new samples that are to be produced).
As to Claim 20,
Isele discloses the data processing system of claim 15, 
wherein the predetermined condition comprises a predetermined number of new samples that are to be produced (See at least Figs. 1, 8, and ¶0044, Isele teaches a deep Q-learning network (machine learning) wherein the optimization model comprises a predetermined number (sufficient number) of new samples that are to be produced).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10 , and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0332110 A1 to ISELE et al. (herein after "Isele") as to claims 1, 9 and 15 respectively above, in view of U.S. Patent Application Publication No. 2020/0218271 A1 to KRYSTEK et al. (herein after "Krystek").
As to Claim 3,
Isele teaches a driving optimization system for an autonomous vehicle driving system disclosing the method of claim 1.
However, Isele does not teach, or suggest, wherein the machine learning model comprises 
a Gaussian Process Regression (GPR) model.
Krystek’s work presents an autonomous driving comfort adjustment system wherein a user experience satisfaction level may be determined during a journey within an autonomous vehicle according to historical user experience satisfaction levels, a user profile, one or more contextual factors, or a combination thereof, such that one or more performance characteristics of the autonomous vehicle may be adjusted if a user experience satisfaction level is less than a predetermined threshold.  (See Fig. 6 ~ process method steps 604 - 610).
Krystek further teaches wherein the machine learning model comprises a Gaussian Process Regression (GPR) model (See Fig. 4, ¶0076 and ¶0083-¶0088, Krystek teaches intelligent driving characteristics adjustment system 400 disclosing where machine learning component 460 comprising Bayesian statistics and / or a Gaussian process regression models refines vehicle 408 motion with the objective of providing vehicle 408's passengers comfort entails refining vehicle performance characteristics component 430 (i.e., braking, etc.).
Isele is analogous art to the claimed invention as it relates to applying a machine learning model in that it provides optimizing a plurality of samples to configure the controller of the autonomous driving vehicle (ADV) such that the vehicle drives smoother to the comfort of the vehicle passengers by minimizing / mitigating stutter braking as the ADV traverses traffic intersections.  Krystek is analogous art to the claimed invention as it relates to applying a machine learning model in that it provides a Gaussian Process Regression (GPR) model such that an ADV’s sensor data analysis adjusts performance characteristics of the ADV to the vehicle passenger’s satisfaction level.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isele’s reinforcement learning calibrated ADV driving behavior system with the Gaussian Process Regression model, as taught by Krystek to provide a vehicle cognitive system with dynamic vehicle performance characteristics adjustment, thereby enabling benefits, including but not limited to:  enhancing passenger’s travel experiences with greater comfort and satisfaction levels.  (See ¶0086 – ¶0087 of Krystek).
As to Claim 10,
Isele teaches a driving optimization system for an autonomous vehicle driving system disclosing the non-transitory machine-readable medium of claim 9. 
However, Isele does not teach, or suggest, wherein the machine learning model comprises 
either a Gaussian Process Regression (GPR) model or a Tree Parsen Estimator (TPE) model.
On the other hand, Krystek teaches wherein the machine learning model comprises a Gaussian Process Regression (GPR) model (See Fig. 4, ¶0076 and ¶0083-¶0088, Krystek teaches intelligent driving characteristics adjustment system 400 disclosing where machine learning component 460 comprising Bayesian statistics and / or a Gaussian process regression models refines vehicle 408 motion with the objective of providing vehicle 408's passengers comfort entails refining vehicle performance characteristics component 430 (i.e., braking, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isele’s reinforcement learning calibrated ADV driving behavior system with the Gaussian Process Regression model, as taught by Krystek to provide a vehicle cognitive system with dynamic vehicle performance characteristics adjustment, thereby enabling benefits, including but not limited to:  enhancing passenger’s travel experiences with greater comfort and satisfaction levels.  (See ¶0086 – ¶0087 of Krystek).
As to Claim 16,
Isele teaches a driving optimization system for an autonomous vehicle driving system disclosing the data processing system of claim 15. 
However, Isele does not teach, or suggest, wherein the machine learning model comprises 
either a Gaussian Process Regression (GPR) model or a Tree Parsen Estimator (TPE) model.
On the contrary, Krystek teaches wherein the machine learning model comprises a Gaussian Process Regression (GPR) model (See Fig. 4, ¶0076 and ¶0083-¶0088).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isele’s reinforcement learning calibrated ADV driving behavior system with the Gaussian Process Regression model, as taught by Krystek to provide a vehicle cognitive system with dynamic vehicle performance characteristics adjustment, thereby enabling benefits, including but not limited to:  enhancing passenger’s travel experiences with greater comfort and satisfaction levels.  (See ¶0086 – ¶0087 of Krystek).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0332110 A1 to ISELE et al. (herein after "Isele") as to claim 1 above, in view of U.S. Patent Application Publication No. 2019/0377795 A1 to Aggarwal et al. (herein after "Aggarwal").
As to Claim 4,
Isele’s reinforcement learning calibrated ADV driving behavior system teaches the method of claim 1.
However, Isele does not teach, or suggest, wherein the machine learning model comprises 
a Tree Parzen Estimator (TPE) model.
Aggawal’s work presents a model to visualize the decisions of any classifier, wherein by diligently perturbing the input, classifier prediction probabilities are explained by creating multiple linear programming approximations (LPAs), thereby building further trust in the classifier and validating the accuracy and precision of data utilized.
Aggarwal further teaches a Tree Parzen Estimator (TPE) model (See ¶0003 and ¶0022, Aggawal linear programming approximation method teaches the application of Parzen windows to improving safety in self-driving cars, disclosing Tree Parzen Estimator models otherwise known as kernel density estimators).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Isele’s reinforcement learning calibrated ADV driving behavior system with the Tree Parzen Estimator model, as taught by Aggarwal to provide a vehicle cognitive system with dynamic vehicle performance characteristics adjustment, thereby enabling benefits, including but not limited to:  enhancing passenger’s travel experiences with greater comfort and satisfaction levels.  (See ¶0003 and ¶0022 of Aggarwal).

Allowable Subject Matter
Claims 5 - 6 , 11 - 12, and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent 
wherein each parameter of the set of parameters represents a weight that is associated with a cost term of a cost function that is used by the controller of the ADV to generate a control command to autonomously navigate the ADV; and 
wherein determining a score comprises, for each sample, configuring the controller with one or more parameters of the set of parameters of the sample; and 
simulating a performance of the configured controller, wherein the score indicates the performance of the simulation.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661